Exhibit 10 (o)


LADISH CO., INC. LONG-TERM INCENTIVE AWARD PLAN

1.    Purpose. The purpose of this Ladish Co., Inc. Long-Term Incentive Award
Plan (the “Plan”), effective as of January 1, 2006, is (a) to provide an
incentive to and reward the key personnel of the Company for their material
contribution to the continued growth and development of the Company and (b) to
assist the Company in retaining and attracting qualified personnel upon whose
efforts the future successful and profitable operation of its business is
dependent.

2.    Definitions.

    a.        “Account” means the account or accounts maintained pursuant to
Section 9(a) to receive the interest of each Participant under the Plan.

    b.        “Affiliate” means each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c).

    c.        “Award” means an opportunity granted to a Participant to be
credited with incentive compensation in accordance with the terms of this Plan
and the Participant’s Award Letter.

    d.        “Award Letter” means, with respect to a Participant, the document
that sets forth the performance goal established for the Plan Year and the
percentage of the Participant’s Salary that will be awarded if such performance
goal is met.

    e.        “Cause” means, in the reasonable judgment of the Committee, (i)
the willful and continued failure by the Participant to substantially perform
his or her duties to the Company or any Affiliate after written notification by
the Company, (ii) the willful engaging by the Participant in conduct which is
demonstrably injurious to the Company or any Affiliate, monetarily or otherwise,
(iii) the engaging by the Participant in egregious misconduct involving serious
moral turpitude, or (iv) the breach or violation by the Participant of any
agreement with the Company, including any option or award agreement delivered in
connection with grants and any confidentiality agreement contained therein, or
any employment or stockholders agreement. For purposes hereof, no act, or
failure to act, on the Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by the Participant not in good faith and without
reasonable belief that such action was in the best interest of the Company or
Affiliate.

    f.        “Change of Control” shall occur on the date that:

    i.        Any person (including an entity) or persons acting as a group:


    (1)        Acquires “beneficial ownership” (as defined in Rule 13d-3 of the
Rules and Regulations promulgated under the Securities Exchange Act of 1934, as
amended) of more than fifty percent (50%) of the then outstanding shares of
common stock of the Company (“Outstanding Company Stock”), or


X-7

--------------------------------------------------------------------------------

    (2)        Acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) beneficial
ownership of thirty-five (35%) of the outstanding voting securities of the
Company entitled to vote generally in the election of directors (“Company Voting
Securities”);


    ii.        A majority of the Company’s Board of Directors on January 1, 2006
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board during any 12-month period, provided that any individual becoming a
director whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board; or


    iii.        Any person (including an entity) or more than one person acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to more than 50 percent
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided that no Change
of Control shall result from an acquisition by: (A) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
Company stock; (B) an entity 50% or more of, respectively, the then total value
or total voting power of the then outstanding stock is then owned by the
Company; (C) a person, or more than one person acting as a group, that owns
directly or indirectly, 50% or more of the Outstanding Company Stock or Company
Voting Securities; or (D) an entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly, by a person described in clause
(C). For purposes hereof, “gross fair market value” means the value of the
assets without regard to any liabilities associated with such assets.


  All determinations of whether persons are considered to be “beneficial
owner(s)” or “acting as a group” and any other determination regarding whether a
Change of Control has occurred shall be determined in a manner consistent with
and intended to comply with Code Section 409A.


    g.        “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.

X-8

--------------------------------------------------------------------------------

    h.        “Committee” means the Compensation Committee of the Board of
Directors of the Company, or any successor committee thereto.

    i.        “Company” means Ladish Co., Inc., a Wisconsin corporation, and any
successor thereto or assignee thereof pursuant to Section 8.

    j.        “Determination Date” means, with respect to a particular Award,
the last day of the Plan Year for which such Award was made.

    k.        A Participant shall be considered under “Disability” if he or she
is unable, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to have a duration of not
less than 120 days.

    l.        “Participant” means a manager or other highly compensated employee
of the Company or an Affiliate who has been selected by the Committee to receive
an Award.

    m.        “Plan Year” means the fiscal year of the Company.

    n.        “Retirement” of a Participant shall mean the occurrence of a
Participant’s Separation from Service for reasons other than death, Disability
or Cause after:

    i.        providing at least five years of service to the Company and/or an
Affiliate and attaining age 65; or


    ii.        solely for Participants who are covered under the Company’s
defined benefit pension plan, attaining age plus years of service totaling 90 or
more.


    For purposes hereof, “service” shall be measured from the date of the
Participant’s hire with the Company and/or an Affiliate to the date of the
Participant’s Separation from Service, with each 12-consecutive month period
counting as one year of service.

    o.            “Salary” means, with respect to a Participant’s Award, the
Participant’s base salary as in effect on the last day of the Plan Year for
which the Award is made.

    p.            “Separation from Service” means a Participant’s termination of
employment from the Company and all Affiliates.

    If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six (6)
months of the leave of absence, or if longer, for so long as the Participant’s
right to reemployment is provided either by statute or by contract. If the
period of the leave exceeds six (6) months and the Participant’s right to
reemployment is not provided by either statute or contract, the Participant will
be considered to have incurred a Separation from Service on the first day of the
seventh (7th) month of the leave of absence.

X-9

--------------------------------------------------------------------------------

    If a Participant provides insignificant services to the Company or an
Affiliate, the Participant will be deemed to have incurred a Separation from
Service. For this purpose, a Participant is not considered to be providing
insignificant services if he or she provides services at an annual rate of at
least twenty percent (20%) of the services rendered by such individual, on
average, during the immediately preceding three (3) calendar years of employment
(or such lesser period of employment) and the annual remuneration for such
services is not less than twenty percent (20%) of the average annual
remuneration earned during the final three (3) full calendar years of employment
(or such less period of actual employment).

    If a Participant continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, the Participant will not be
deemed to have Separated from Service if the Participant is providing services
at an annual rate that is at least fifty percent (50%) of the services rendered
by such individual, on average, during the immediately preceding three (3)
calendar years of employment (or such lesser period of employment) and the
annual remuneration for such services is at least fifty percent (50%) of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or such less period of employment).

    q.            “Valuation Date” means each day when the United States
financial markets are open for business, as of which the Committee will
determine the value of each Account.

3.    Grant of Award. Prior to or within the first ninety (90) days of a Plan
Year, the Committee shall (a) select those employees of the Company or an
Affiliate who will be Participants for such year, (b) determine the performance
goal for such year and which in any Plan Year shall be the same goal for all
Participants, which shall be based on the pre-tax earnings for the Company as
determined on a consolidated basis for such year and which in any Plan Year
shall be the same goal for all Participants, and (c) designate the award amount
(as a percentage or range of percentages of the Participant’s Salary) that will
be credited if the performance goal for such year is met in whole or part. The
Committee shall provide an Award Letter to each Participant setting forth the
particular terms of such Participant’s Award. The Committee’s designation of a
Participant in any Plan Year will not require the Committee to designate such
person to receive an Award in any other Plan Year.

4.    Determination of Award Amount. As soon as practicable after the
Determination Date, the Committee shall calculate each Participant’s award
amount based on the extent to which the performance goal for the Plan Year was
met. However, only those Participants who are employed by the Company on the
Determination Date for a Plan Year will be eligible to receive an award amount
for such year, unless otherwise determined by the Committee. The award amount
shall be credited to a sub-account maintained under the Participant’s Account as
of the Determination Date for the Award.

X-10

--------------------------------------------------------------------------------

5.    Vesting of Sub-Accounts. A Participant shall vest in each of his or her
sub-accounts during his or her employment with the Company and its Affiliates in
accordance with the following schedule:

Percent of Sub-Account Vested Date 20% Determination Date for such sub-account
40% 1st anniversary of Determination Date 60% 2nd anniversary of Determination
Date 80% 3rd anniversary of Determination Date 100% 4th anniversary of
Determination Date

If a Participant terminates employment from the Company and its Affiliates prior
to becoming one hundred percent (100%) vested in a particular sub-account for
any reason other than Cause, death, Disability, or Retirement, the nonvested
portion of such sub-account shall be forfeited. If a Participant terminates
employment from the Company and its Affiliates as a result of death, Disability
or Retirement, the Participant shall become one hundred percent (100%) vested in
his or her entire Account. If a Participant is terminated from employment for
Cause, the entire balance of the Participant’s Account, whether vested or
non-vested, shall be forfeited.

Notwithstanding the foregoing, the entire balance of a Participant’s Account
shall become immediately and fully vested on the date of a Change of Control if
the Participant is employed by the Company or an Affiliate immediately prior to
the date of the Change of Control.

6.    Payments.

    a.           Distribution of Sub-Account. Subject to the provisions of
subsections (b), (c) and (d), the vested balance of each sub-account shall be
paid to the Participant as soon as practicable following the earlier of the date
of the Participant’s Separation from Service or on the January 1 following the
Plan Year in which the sub-account becomes one hundred percent (100%) vested;
provided that if the Participant is a “specified employee” within the meaning of
Code Section 409A on the date of his or her Separation from Service,
distribution of the Participant’s vested Account shall be delayed for six (6)
months following the date of such Separation from Service.

    b.           Deferral of Distribution. A Participant may elect prior to the
first day of a Plan Year to have payment of all or a portion of his or her
sub-account that will be created for such Plan Year deferred until his or her
Separation from Service or a specific date selected by the Participant (which
date must be at least after the date the sub-account becomes one hundred percent
(100%) vested) and to have such sub-account distributed in a lump sum or in
5-year annual installments. If installments are selected, the first annual
installment will be paid on the distribution date selected by the Participant
and the remaining annual installments will be paid each January 1 thereafter.
Notwithstanding the foregoing, if the Participant has selected his or her
Separation from Service as the distribution date and such Participant is a
“specified employee” within the meaning of Code Section 409A on the date of his
or her Separation from Service, distribution shall be delayed for six (6) months
following the date of such Separation from Service.The election in effect on the
last day of the prior Plan Year shall be irrevocable for the sub-account
established for the following Plan Year.

X-11

--------------------------------------------------------------------------------

    Notwithstanding the foregoing, pursuant to the transition relief provided in
IRS Notice 2006-79, a Participant may make a distribution election pursuant to
this subsection (b) during 2007, with respect to his or her 2006 and 2007
sub-accounts. The election in effect on December 31, 2007, shall be irrevocable
for such sub-accounts. If, however, the Participant has a Separation from
Service in 2007 and his or her vested Account would otherwise be paid in 2007
under the rules described in subsection (a), such distribution election shall be
disregarded and the Participant’s vested Accounts shall be paid as provided in
subsection (a).

    c.        Earlier Distribution. Notwithstanding the foregoing, a
distribution may be made prior to the date specified in subsection (a) or (b)
above as follows:

    i.        If an amount deferred under this Plan is required to be included
in income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum as soon
as practicable after the date the Plan fails to meet the requirements of Code
Section 409A, of the amount required to be included in the Participant’s income
as a result of such failure.


    ii.        If all or any portion of a Participant’s vested Account is
required to be paid pursuant to the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)), the Plan shall pay such amount to the
Participant’s alternate payee in accordance with the terms of such order.


    d.        Form of Distribution. All distributions under the Plan shall be
made in a lump sum payment.

7.    Investments of Accounts. All funds paid into a Participant’s Account shall
be invested as directed from time to time by the Participant, subject to any
applicable laws. Neither the Company nor the Committee shall have any fiduciary
or other responsibility with respect to the prudence or suitability of such
investments, nor shall the Company or the Committee have any liability in the
event the investment of funds in a Participant’s Account leads to loss of value.

X-12

--------------------------------------------------------------------------------

8.    Successors and Assigns.

    a.        Successors and Assigns of Company. This Plan shall be binding upon
and inure to the benefit of any successor(s) of the Company. The term
“successor” as used herein shall include any person, firm, corporation, or other
business entity which at any time, by merger, consolidation, purchase or
otherwise, acquires all or substantially all of the Company’s interests, assets
or business. No sale of substantially all of the Company’s assets shall be made
without the buyer expressly assuming the obligation of this Plan, unless the
Plan is terminated and all Accounts are paid in accordance with Section 11(b).
The Company further agrees that it will not be a party to any merger,
consolidation or reorganization unless and until its obligations hereunder are
assumed by the successor or successors.

    b.        Successors and Assigns of Participant. A Participant shall not
have the right to assign, transfer, alienate, anticipate, pledge or encumber any
portion of a payment due hereunder, except pursuant to a domestic relations
order pursuant to Section 6(c), nor shall such amounts be subject to seizure by
legal process by any creditor of a Participant. All rights of the Participant
under this Plan and any Award shall inure to the benefit of and be enforceable
by the Participant’s personal or legal representatives, executors, committees,
heirs and beneficiaries. In the event of the Participant’s death, all amounts
payable to the Participant under this Plan, if the Participant had lived, shall
be paid to the Participant’s estate.

9.    Funding. As soon as practicable following determination of award amounts
for each Plan Year, such amount for each Participant shall be paid, in cash,
into a “Rabbi trust” established for the purposes of this or another benefit
plan, of which the Participant is the beneficiary, and shall be held and
administered by the trustee thereof, subject to all the terms and conditions of
the trust agreement. The Committee, in consultation with the Participant, may in
its discretion direct payment of awards into different Rabbi trusts for the
benefit of the Participant in different years.

10.    Offset. The Company shall have the right to offset from any amount
payable hereunder any financial debt that a Participant owes to the Company or
any Affiliate, including by way of example, a loan or the fair market value of
any property of the Company or any Affiliate that the Participant is required to
but does not return upon his or her termination of employment, without the
consent of the Participant (or the Participant’s beneficiary(ies) or estate
following Participant’s death).

11.    Amendment or Termination of Plan.

    a.        Amendment. Subject to the provisions of Code Section 409A, the
Committee may at any time amend the Plan; provided, however, that no amendment
may reduce or eliminate any Award that has been granted or reduce or eliminate a
Participant’s Account balance accrued to the date of such amendment (except as
such Account balance may be reduced as a result of investment losses allocable
to such Account) without a Participant’s consent except as otherwise
specifically provided herein.

X-13

--------------------------------------------------------------------------------

    b.        Termination. The Committee may terminate the Plan in accordance
with the following provisions.

    i.        The Committee may terminate the Plan within twelve (12) months of
a corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the vested
amounts accrued under the Plan are distributed to the Participants, as
applicable, in a single sum payment, regardless of any deferral election then in
effect, in the later of: (A) the calendar year in which the Plan termination
occurs or (B) the first calendar year in which payment is administratively
practicable.


    ii.        The Committee may terminate the Plan at any time within the
period beginning thirty (30) days prior to and ending twelve (12) months
following a Change of Control, provided all substantially similar arrangements
of the Company and its Affiliates are also terminated. Upon termination of the
Plan under this paragraph, all Accounts shall be paid in a lump sum as soon as
practicable following the date of such termination.


    iii.        The Committee may terminate the Plan at any other time. In such
event, the vested balance of all Accounts will be distributed to all
Participants in a single sum payment at least twelve (12), but no more than
twenty-four (24), months after the date of termination, regardless of any
deferral election then in effect. This provision shall not be effective unless
all other plans required to be aggregated with this Plan under Code Section 409A
are also terminated. Notwithstanding the foregoing, any payment that would
otherwise be paid during the 12-month period beginning on the Plan termination
date pursuant to the terms of the Plan shall be paid in accordance with such
terms. In addition, the Company shall be prohibited from adopting a new plan
(that would be required to be aggregated with this Plan if it had remained in
effect) within five (5) years following the date of the Plan’s termination,
unless each individual who is a Participant hereunder is precluded from
participating in such new plan for the five-year period following the Plan’s
termination date.


12.    Administration.

    a.        General. The Committee shall have overall authority with respect
to administration of the Plan. If at any time the Committee shall not be in
existence, then all determinations shall be made by the Board of Directors of
the Company. The Committee may, in its discretion, delegate any or all of its
authority and responsibility to an officer or other employee of the Company. To
the extent of any such delegation, any references to the Committee herein shall
be deemed references to such delegee. If any delegee of the Committee shall also
be a Participant, any determinations affecting the delegee’s participation in
the Plan shall be made by the Committee.

X-14

--------------------------------------------------------------------------------

    b.        Authority and Responsibility of the Committee. In addition to the
authority specifically provided herein, the Committee shall have the
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of the Plan, including but not limited
to: (i) prescribe rules and regulations for the administration of the Plan; and
(ii) interpret and apply all of the Plan’s provisions, reconcile inconsistencies
or supply omissions in the Plan’s terms.

    c.        Authority and Responsibility of the Company. The Company shall be
responsible for the day-to-day administration of the Plan and to implement the
Committee’s decisions, subject to the Committee’s overall authority. Such
responsibility shall include, but not be limited to: (i) prescribing rules and
regulations for the administration of the Plan; (ii) prescribing forms for use
under the Plan; (iii) maintaining the Plan’s records; (iv) making appropriate
determinations, including factual determinations, and calculations; and (v)
preparing all reports required by law. The Company may engage third-parties,
such as recordkeepers, to assist the Company in its administrative duties.

    d.        Decisions Binding. The Committee’s determinations shall be final
and binding on all parties with an interest hereunder.

    e.        Claims Procedures.

    i.        Initial Claim. If a Participant (the “claimant”) believes that he
or she is entitled to a distribution under the Plan that is not provided, the
claimant or his legal representative shall file a written claim for such benefit
with the Committee no later than 90 days after receiving the distribution of his
or her Account (or any sub-account) with respect to which the claim relates. The
Committee shall review the claim within 90 days following the date of receipt of
the claim; provided that the Committee may determine that an additional 90-day
extension is necessary due to circumstances beyond the Committee’s control, in
which event the Committee shall notify the claimant prior to the end of the
initial period that an extension is needed, the reason therefor and the date by
which the Committee expects to render a decision. If the claimant’s claim is
denied in whole or part, the Committee shall provide written notice to the
claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in clause (ii)) and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination upon
review.


X-15

--------------------------------------------------------------------------------

    ii.        Request for Appeal. The claimant has the right to appeal the
Committee’s decision by filing a written appeal to the Committee within 60 days
after the claimant’s receipt of the decision or deemed denial. The claimant will
have the opportunity, upon request and free of charge, to have reasonable access
to and copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit with the appeal written comments,
documents, records and other information relating to his appeal. The Committee
will review all comments, documents, records and other information submitted by
the claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination. The Committee shall
make a determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Committee may determine that an additional
60-day extension is necessary due to circumstances beyond the Committee’s
control, in which event the Committee shall notify the claimant prior to the end
of the initial period that an extension is needed, the reason therefor and the
date by which the Committee expects to render a decision. If the claimant’s
appeal is denied in whole or part, the Committee shall provide written notice to
the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA.
If the claimant does not receive a written decision within the time period(s)
described above, the appeal shall be deemed denied on the last day of such
period(s).


    iii.        ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary and the plan administrator for the Plan.


13.    Miscellaneous.

    a.        Employment. The adoption of the Plan shall not confer upon a
Participant any right to continued employment or service with the Company or any
Affiliate, nor shall it interfere in any way with the right of the Company or
any Affiliate to terminate the employment or service of the Participant at any
time for any reason.

    b.        Severability. If, for any reason, any one or more of the
provisions or part of a provision contained in this Plan or any Award Letter
shall be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Plan or the Award Letter, as applicable, not held
so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law continue in full force
and effect.

X-16

--------------------------------------------------------------------------------

    c.        Withholding. The Company shall be entitled to withhold from
amounts to be paid to a Participant under this Plan or from any other
compensation payable to the Participant by the Company or any Affiliate any
federal, state or local withholding or other taxes or charges which it is from
time to time required to withhold with respect to Awards or Accounts. In
addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Participant’s Account
balance shall be reduced by the amount needed to pay the Participant’s portion
of such tax.

    d.        Governing Law; Venue; Limitations on Actions. This Plan and any
Award granted hereunder shall be governed by and construed and interpreted in
accordance with the laws of the State of Wisconsin, without reference to
conflict of law principles thereof. The parties consent to the exclusive
jurisdiction and venue of any court of competent jurisdiction sitting within the
State of Wisconsin, County of Milwaukee with respect to any dispute arising out
of or relating to this Plan or any Award. Any action or other legal proceeding
with respect to the Plan may be brought only after the claims and appeals
procedures of Section 12(d) are exhausted and only within the period ending on
the earlier of (1) one year after the date claimant receives notice of a denial
upon appeal (or the appeal is deemed denied) under Section 12(d)(ii), or (2) the
expiration of the applicable statute of limitations period under applicable
federal or state law.

    e.        No Waiver. No waiver by the Company or the Participant at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Plan to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same time or any
prior or subsequent time.

    f.        Headings. The headings contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Plan.




X-17

--------------------------------------------------------------------------------

Sample Award Letter

[Date]
Employee Name
Address
City State Zip

Dear _______:

In accordance with the terms and conditions of the Ladish Co., Inc. Long-Term
Incentive Award Plan (the “Plan”), you have been granted an Award as outlined
below.

Granted to: Employee Name Social Security Number
For Plan Year: 200___
Performance Goal: _____________ Dollars ($____________)
Potential Award Amount _____ % of Salary
Vesting Schedule: See Plan

By my signature below, I hereby acknowledge receipt of this Award Letter, which
is made pursuant to the terms and conditions of the Plan. I further acknowledge
receipt of a copy of the Plan, and I agree to comply with all of the terms and
conditions of the Plan.

Employee Signature_____________________________ Date:____________________
                                         Employee Name Printed


Please return one signed copy before ___________, 200___ to _________. Retain
the other copy for your personal records.




X-18